Citation Nr: 1614658	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic renal condition, to include as due to lithium toxicity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and from August 1969 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for chronic renal failure due to lithium toxicity. 

The Veteran testified before the undersigned at a June 2011 Travel Board Hearing.  A transcript of that hearing is of record.

In March 2012 and July 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has contended that his chronic renal condition was caused by lithium toxicity.  The record shows that in November 2014 a VA opinion was rendered as to whether the Veteran's renal dysfunction was aggravated by his lithium prescription for the service-connected schizophrenia or whether it was caused or aggravated by his service-connected coronary artery disease.  However, a complete copy of the opinion does not appear to be associated with the file, as the opinion of record is not dated nor signed by the examiner.  Thus on remand a complete copy of the November 2014 opinion needs to be added to the file.  Further, in a post-remand brief received in March 2016, the Veteran's representative contended that the Veteran's chronic renal condition was caused by his service- connected ulcerative colitis.  (The Board notes that this brief has the date of July 2014, however this appears to be a typographical error as the brief refers to the November 2014 VA opinion.)  As there has been no VA medical opinion as to whether the Veteran's service-connected ulcerative colitis caused or aggravated the chronic renal condition, a remand is necessary in order to obtain a VA opinion on this matter.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the file a complete copy of the November 2014 VA opinion that addresses whether the Veteran's renal dysfunction was aggravated by his lithium prescription for the service-connected schizophrenia or whether it was caused or aggravated by his service-connected coronary artery disease.  The copy must include the date and be signed by the examiner.

2. Obtain an addendum opinion from the November 2014 VA examiner as to whether the current chronic renal condition is secondary to the service-connected ulcerative colitis.  If this examiner is unavailable, another appropriate examiner should provide the opinion. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner determines an examination is required, such an examination shall be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal dysfunction was either caused or aggravated by his service-connected ulcerative colitis.  

If the examiner finds that the renal dysfunction was aggravated by the service-connected ulcerative colitis, the examiner must provide an opinion regarding the baseline level of severity of the condition prior to onset of aggravation.  The examiner should identify any increase in severity due to natural progression.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




